Citation Nr: 0311907	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-24 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder, 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A § 1151 for a cardiac disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran had active duty from June 1965 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

The record reflects that by rating decision dated in April 
1999, service connection for PTSD was granted and a 30 
percent disability evaluation was assigned.  The veteran 
submitted a timely Notice of Disagreement pertaining to the 
assigned disability rating.  In due course of appellate 
proceedings, a 50 percent disability rating for the 
psychiatric disorder was assigned by rating decision dated in 
June 2001.  Later that month, the veteran submitted a written 
withdrawal of the appeal.  Because the veteran has withdrawn 
his appeal as to this issue, the matter is not before the 
Board for review.  Cf. AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In January 2003, a videoconference hearing was conducted 
before this Acting Veterans Law Judge.  Having carefully 
reviewed the record in light of the veteran's contentions and 
the applicable law, the Board is of the opinion that further 
development of the claims is required.  


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

Veterans Claims Assistance Act of 2000

The veteran's claims were submitted in October 1998.  
Subsequent to receipt of the claims, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  See Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  Review of the 
claims file does not reflect that the veteran has been 
advised of the changes brought about by the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) (VCAA), which was signed into law on 
November 9, 2000.  The VCAA includes an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this case, the veteran 
was never sent a letter informing him exactly what was needed 
to substantiate these claims.  The RO did include citation to 
the regulation implementing the VCAA, 38 C.F.R. § 3.159, in 
the September 2002 Supplemental Statement of the Case (SSOC).  
However, the veteran has a statutory right to one year to 
submit information or evidence in response to any VCAA 
notification.  That one-year period has not yet passed, nor 
has the veteran otherwise waived his right to that response 
period.  See Disabled American Veterans, et. al. v. Secretary 
of Veterans Affairs (DAV case), Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  

The Board sincerely regrets remanding this case to the RO, 
especially considering the lengthy time period that he has 
waited for his case to get to the Board.  However, because of 
the change in the law brought about by the VCAA and the 
recent DAV case, the Board has no choice but to remand this 
case.




Evidentiary development

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

This matter involves the veteran's claims for VA compensation 
benefits for a cardiac disorder under two theories of 
entitlement.  First, the veteran argues that the service-
connected PTSD caused or aggravated his presently non-
service-connected coronary artery disease.  In this regard, 
the file contains a June 1999 letter authored by C. Longo, 
M.D., the veteran's treating physician, reflecting the 
physician's opinion that stress has an impact upon the 
acceleration of coronary artery disease.  While not 
dispositive of the issue, the opinion of Dr. Longo is 
sufficient to cause the Board to direct that further 
development of the issue be undertaken, as discussed below.  
After such development is undertaken, the RO must consider 
whether a grant of service connection for coronary artery 
disease is warranted on a direct basis, and whether service 
connection should be granted for the degree of aggravation of 
the veteran's presently non-service-connected cardiac 
disorder caused by the service-connected PTSD.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

Second, the veteran also contends that his coronary artery 
disease was aggravated as a result of improper or negligent 
care he received at a VA Medical Center in July 1995, thus 
raising a claim under the provisions of 38 U.S.C.A § 1151.  
The law generally provides that VA compensation shall be 
awarded for a qualifying additional disability sustained by a 
veteran during the course of VA treatment in the same manner 
as if such additional disability were service-connected.  
Effective October 1, 1997, (the provision here applicable), 
38 U.S.C. § 1151 was amended by Congress.  See section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in Brown v. Gardner, 
115 S.Ct. 552


(1994), which held that no showing of negligence is necessary 
for recovery under section 1151.  In pertinent part, 38 
U.S.C. § 1151 was amended as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service- 
connected. For purposes of this section, a disability or 
death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and--

"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was-

(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or

	(B) an event not reasonably foreseeable."

38 U.S.C.A § 1151.  

In other words, benefits are precluded in the absence of 
evidence of VA carelessness, negligence, lack of proper 
skill, error in judgment or similar fault on the part of VA 
in furnishing care, or an unforeseen event.  

The veteran's essential premise is that he should have 
received additional treatment and testing during the course 
of a July 1995 emergency VA hospitalization at the VA Medical 
Center (VAMC) in Iowa City, Iowa.  

VA's General Counsel has held that the provisions of 38 
U.S.C.A. § 1151 apply to VA's failure to diagnose and/or 
treat a pre-existing condition.  Disability or death due to a 
pre-existing condition may be found to have occurred "as a 
result of" VA treatment only if "a physician exercising the 
degree of skill or care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment which probably would have avoided the 
resulting disability or death."  VAOPGCPREC 5-01.  The 
factual elements necessary to support such a claim, as a 
general matter, are:  (1) VA failed to diagnose and/or treat 
a preexisting disease or injury; (2) a physician exercising 
the degree of skill and care ordinarily required of the 
medical profession reasonably should have diagnosed the 
condition and rendered treatment; and (3) the veteran 
suffered disability or death which probably would have been 
avoided if proper diagnosis and treatment had been rendered.  
Id.

The factual elements of a claim for benefits under 38 
U.S.C.A. § 1151 based on VA's failure to diagnose or treat an 
underlying disease or injury, as detailed above, were 
discussed in VAOPGCPREC 5-01 in the context of claims filed 
prior to October 1, 1997.  It is reasonable, however, to 
conclude that the factual elements to prove such a claim 
would be similar for Section 1151 claims filed after 
October 1, 1997.  There would still need to be evidence 
showing that VA failed to diagnose and/or treat a preexisting 
disease or injury and that the claimant suffered additional 
disability which probably would have been avoided if proper 
diagnosis and treatment had been rendered.  However, since 
this claim was filed after October 1, 1997, the disability 
would be considered the "result of" VA treatment only if 
the failure to diagnose or treat the condition amounted to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA or by an 
unforeseen event.

Although opinions were obtained on this claim, the Board 
concludes an additional opinion is warranted so as to ensure 
proper consideration and analysis of the veteran's claim 
within the statutory and regulatory framework.  


Although the matter will therefore be remanded, the Board 
observes that during the course of a January 2003 video 
conference hearing before the undersigned, the veteran 
alleged that certain VA medical records generated during the 
course of the July 1995 treatment "disappeared" without 
further elaboration.  See transcript, page 10.  In order to 
ensure completeness of the record, on remand the veteran will 
be afforded an opportunity to elucidate the specific records 
which he alleges have "disappeared."    

Finally, the veteran has reported that he has been found to 
be "disabled" by the Social Security Administration.  The 
file does not reflect that the veteran's records underlying 
the administration's award have been obtained.  38 U.S.C.A. 
§ 5103A(b)(1); Murinscak v. Derwinski, 2 Vet. App. 363 
(1992).  Although not dispositive as to an issue that must be 
resolved by VA, the administration's findings are evidence 
which must be considered.  See White v. Principi, 243 F. 3d 
1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 
(2001).     

Accordingly, this matter is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of the claims and the 
evidence, if any, that the RO will obtain 
for him.  Any notice given, or action 
taken thereafter by the RO, must comply 
with the holdings of Disabled American 
Veterans, et. al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -
7316 (Fed. Cir. May 1, 2003).  In 
particular, this notice should advise the 
veteran to identify whether he has 
received any VA, non-VA, or other medical 
treatment for his cardiac disorder that 
is not evidenced by the current record.  
The veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  The RO will secure the veteran's 
disability file generated by the Social 
Security Administration.

3.  After receiving as many of the 
records the veteran identifies as 
possible and allowing him an appropriate 
time period within which to respond, as 
well as obtaining the Social Security 
records, the RO will then send the 
veteran's claims folder to a specialist 
in cardiology.  This should be done at a 
medical center other than Des Moines or 
Iowa City.

If necessary to respond to the below 
inquiries, any examination or clinical 
testing must be conducted and reported.  
The examiner must review all of the 
medical evidence contained in the 
veteran's claims folders.  However, the 
examiner must, in particular, review the 
following medical evidence, and 
acknowledge receipt and review of this 
material and this remand in the report:

a.  Record of Baylor University 
Medical Center hospitalization, 
November 1985 (Volume 2, Claims 
Folder);

b.  Record of Mercy Health Center, 
St. Joseph's Unit hospitalization, 
November 1993 (Volume 2, Claims 
Folder); 

c.  Record of VAMC, Iowa City 
hospitalization, June 1995 (Volume 
4, Claims Folder);

d.  Record of Finley Hospital 
Emergency Report, July 1995 (Volume 
1, Claims Folder);

e.  Record of VAMC, Iowa City 
hospitalization, July 1995 (Volume 
1, Claims Folder) and VA medical 
records files;

f.  Records of Dubuque Internal 
Medicine Clinic, (Volume 3, Claims 
Folder);

g.  Opinion from Dr. Melissa Bruhl 
from June 2002 (Volume 5, Claims 
Folder); please also see November 
2002 statement from veteran 
discussing alleged errors in Dr. 
Bruhl's opinion.

After reviewing the above-cited evidence, 
the examiner must respond to the 
following inquiries in sequence and state 
the factual and medical bases for his or 
her opinions.  If the examiner is unable 
to respond to the inquiries without 
resort to speculation, he or she should 
so state:  

(1)  Comparing the veteran's 
physical condition prior to the VAMC 
hospitalization of July 1995 with 
his physical condition subsequent to 
such hospitalization, does the 
veteran have any additional cardiac 
disability after such 
hospitalization?  

(2)  If the veteran has additional 
cardiac disability, was such 
additional disability the result of 
VA's failure to diagnose and/or 
treat the condition?  If so, did the 
failure to diagnose or treat the 
condition amount to carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault by VA or by an 
unforeseen event? 

(3)  Independent of the question of 
whether there is any additional 
cardiac disability resulting from 
the VAMC hospitalization of July 
1995, is it as least as likely as 
not (i.e., approximating a 50 
percent probability) that the 
veteran's PTSD caused or aggravated 
his cardiac disorder?  If such 
aggravation exists, to what extent?  
In answering this question, please 
discuss, to the extent appropriate, 
all of the veteran's risk factors 
for coronary artery disease and how 
his PTSD fits into that picture.

4.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full.  Ensure that the medical opinion 
includes fully detailed descriptions of 
all questions.  If it does not, it must 
be returned to the physician for 
corrective action.  38 C.F.R. § 4.2; see 
also Stegall v. West, 11 Vet. App. 268 
(1998).  The RO should also take any 
other additional development action as it 
deems proper with respect to the claims, 
in accordance with the VCAA or other 
applicable law pertaining to the duty to 
assist.  .

5.  Thereafter, the RO should 
readjudicate the claims, including 
consideration of the Allen issue.  If any 
such action does not resolve the claims, 
the RO shall issue the appellant a 
Supplemental Statement of the Case.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that he presently has the opportunity to 
specifically report the nature of the documents he alleges 
were removed from his medical records generated during the 
course of the July 1995 VAMC hospitalization.  The veteran is 
advised in this regard that in reporting the existence of 
such additional evidence not obtained, he should be as 
specific as possible, and he is reminded that under the VCAA, 
a claimant for VA benefits has the responsibility to present 
and support the claim.  38 U.S.C. § 5107(a). See Wamhoff v. 
Brown, 8 Vet. App. 517 (1996).

The veteran is further advised that the conduct of the 
efforts as directed in this remand, as well as any other 
development directed by the RO, is necessary for a 
comprehensive and correct adjudication of his claims.  The 
veteran's cooperation in the RO's efforts is both critical 
and appreciated.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



